Title: To Alexander Hamilton from Oliver Wolcott, Junior, [3 July 1797]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. July 3d. 1797
Dear Sir
I inclose you the pamphlet. You will see that the subject is but partially represented with a design to establish an opinion that you was concerned in speculations in the public funds. As my name is mentioned I have been repeatedly called on for explanations. What I have said is substantially as follows. That I was informed at the time, of the whole transaction, & that though Munroe Muhlenburgh & Venable at first represented the affair as connected with Speculation in the funds, yet an explanation took place in my presence when each of the Gentlemen acknowledged themselves perfectly satisfied, & that there was nothing in the affair which could or ought to affect your character as a public Officer or impair the public confidence in your integrity. I have also mentioned that no publication could have been made without a breach of confidence pledged in my presence by the Gentlemen above named. Mr. Venable I am told speaks of the publication as false & dishonourable.
I have good reason to believe that Beckley is the real author, though it is attributed to Calender.
You will judge for yourself, but in my opinion it will be best to write nothing at least for the present.
It is false that Duer had any hand in the transaction—the Lists are in my hands, with a Letter from Clingman & Reynolds, the Clerk who furnished the Lists was notified of the discovery by me & dismissed—his name has been hitherto concealed: I think you may be certain that your character is not affected, in point of integrity & official conduct. The indignation against those who have basely published this scandal, is I believe universal. If you determine to notice the affair, & I can assist you you may command me, but I doubt the expediency.
The faction is organized, public business is at a stand, and a crisis is approaching.
Yrs truly
Oliv Wolcott Jr
A Hamilton Esq
